DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-18 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (United States Patent Application Publication 2013/0162688).

With respect to claims 11 and 25, Matsuoka discloses content projection control device and an information processing method comprising: at least one processor (14 in fig.3); and at least one memory device that stores instructions for a computer (see 143 and 142), which when executed by the processor, cause the processor to: acquire The area identifying unit 144 recognizes, as an "obstruction area", an area in which falls the shadow of a foreign object (obstruction) present in between the projector 10 and the image projection surface 40 or an area of handwritten characters (writing area) that are written on a whiteboard serving as the image projection surface 40.”); identify a priority of the component included in the content ([0077]: Meanwhile, in case the selection of a candidate for layout modification is a burdensome task, then the user can be allowed to set the priority among the evaluation item (A), the evaluation item (B), the evaluation item (C), and the entirely scaled-down display. Then, the display can be performed according to the priority.); and suppress display deterioration of the content caused by the deteriorated part (see the operation of 146), based on a position of the identified deteriorated part in the projection area (e.g. where the image is projected in 0100), the content data displayed on the projection area (see for example the color character in para.0100), a threshold according to the identified priority (disclosed by virtue of prioritization disclosed in 0077 or 0100), and a degree of deterioration indicative of a level of deterioration of the component (see the operation of 0100).

With respect to claim 12, Matsuoka discloses the content projection control device according to claim 11, wherein the processor further suppresses the display 

With respect to claim  13, Matsuoka discloses the content projection control device according to claim 11, wherein the processor further identifies the deteriorated part, based on a captured image and an image of the content (see the operation of 146 and 144), the captured image (see the operation of 11) being an image produced by capturing an image of the content projected onto the projection area, the content being represented by the content data (see the operation of 12).


With respect to claim 14, Matsuoka discloses the content projection control device according to claim 11, wherein the processor further identifies the priority, based on a feature quantity of the component included in the content (see brightness in para.0100).  

With respect to claim 15, Matsuoka discloses the content projection control device according to claim 11, wherein the processor further identifies the priority, based on a projected size of the component included in the content (see para.0093).  

With respect to claim 16, Matsuoka discloses content projection control device according to claim 11, wherein the processor further identifies the priority, based on an attribute of the component included in the content (see brightness in para. [0100])

With respect to claim 17, Matsuoka discloses the content projection control device according to claim 12, wherein the component includes a character (see the color of a character at least in para.0099), and the processor (see 12 in fig.1) further changes a display color of the character included in the component to a color emphasized with respect to a color of the deteriorated part (color in para.0099).

With respect to claim 18, Matsuoka discloses the content projection control device according to claim 12, wherein the component includes a character, and the processor further changes a display color other than a display color of the character included in the component to a color assimilated to a color of the deteriorated part (see the discussion of font colors and background colors in 0097-0100).


With respect to claim  22, Matsuoka discloses  The content projection control device according to claim 11, wherein the processor further calculates the degree of deterioration based on a difference in feature quantities between a captured image and an image of the content (see a difference in color being too small in para.0099), the captured image being an image produced by capturing an image of the content projected onto the projection area, the content being represented by the content data (see 11 and the content data of fig.3).


With respect to claim  23, Matsuoka discloses the content projection control device according to claim 11, wherein the processor further calculates the degree of deterioration based on a size of the deteriorated part identified based on a captured image (disclosed by the operation of [0094] Regarding the candidates for layout modification; (A) the amount of overlap between objects in the original image, (B) the amount of overlap between obstruction areas and objects, and (C) the movement distance of objects are considered as the evaluation items in an identical manner to the first embodiment. However, if the occupancy of the writing area in the projection surface is equal to or greater than a predetermined rate (for example, 50% of the projection surface) and the content ([0047] The image recognizing unit 145 recognizes the attributes, positions, and sizes of objects such as text objects or graphic objects in the image data received from an external PC or the like.), the captured image being an image produced by capturing an image of the content projected onto the projection area, the content being represented by the content data. 


With respect to claim 24, Matsuoka discloses the content projection control device accordingly claim 11, further comprising an image-capturing unit (see 11) configured to capture an image of the projection area.

Allowable Subject Matter
Claims 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or render obvious the content projection control device of 19, wherein the processor further suppresses the display deterioration by determining arrangement locations of the components included in the content such that a proportion of the one or more components with the relatively low priorities included in the deteriorated part is higher than a proportion of the one or more components with the relatively high priorities included in the deteriorated part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882